Citation Nr: 1448378	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-06 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating (or evaluation) in excess of 20 percent for lumbar strain with minimal degenerative disc disease.

2.  Entitlement to an increased rating (or evaluation) in excess of 20 percent for cervical spine degenerative disc disease (a neck disability).

3.  Entitlement to an increased rating (or evaluation) in excess of 10 percent for residuals of right rotator cuff syndrome.

4.  Entitlement to an increased (compensable) rating (or evaluation) for residuals of bilateral anterior compartment syndrome (claimed as shin splints).

5.  Entitlement to an effective date prior to August 19, 2008 for the award of service connection for left shoulder tendonitis.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1992 to February 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using both the Virtual VA System and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of increased ratings for residuals of right rotator cuff syndrome, lumbar strain with minimal degenerative disc disease, right upper extremity radiculopathy, left upper extremity radiculopathy, and left shoulder tendonitis have again been raised by the record in an August 2014 informal claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of an increased rating for a neck disability and an earlier effective date for the grant of service connection for left shoulder tendonitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In a written and signed statement received in January 2012, prior to the promulgation of a Board decision, the Veteran indicated that she no longer wished to pursue the appeals seeking increased ratings for service-connected lumbar strain with minimal degenerative disc disease, residuals of right rotator cuff syndrome, and residuals of bilateral anterior compartment syndrome (claimed as shin splints).


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issues of increased ratings for lumbar strain with minimal degenerative disc disease, residuals of right rotator cuff syndrome, and residuals of bilateral anterior compartment syndrome (claimed as shin splints) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a written and signed statement received in January 2012, the Veteran withdrew from consideration the appeals of increased ratings for service-connected lumbar strain with minimal degenerative disc disease, residuals of right rotator cuff syndrome, and residuals of bilateral anterior compartment syndrome.  As the Veteran has withdrawn the appeal on these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals, and they are dismissed without prejudice.


ORDER

The appeal of an increased rating for lumbar strain with minimal degenerative disc disease, having been withdrawn, is dismissed.

The appeal of an increased rating for residuals of right rotator cuff syndrome, having been withdrawn, is dismissed.

The appeal of an increased rating for residuals of bilateral anterior compartment syndrome (claimed as shin splints), having been withdrawn, is dismissed.


REMAND

Increased Rating for Cervical Spine Degenerative Disc Disease

In connection with the new claims (August 2014) of increased ratings for residuals of right rotator cuff syndrome, lumbar strain with minimal degenerative disc disease, right upper extremity radiculopathy, left upper extremity radiculopathy, and left shoulder tendonitis (see referred issues in the Introduction section above), the Veteran submitted numerous VA 21-4142, Authorization for Release of Information forms in September 2014.  (The Veteran did not submit a new claim for increased rating for the residuals of bilateral anterior compartment syndrome (claimed as shin splints).  In those submissions, in pertinent part, the Veteran identified outstanding private treatment records for the cervical spine.  

While the RO requested these records from the appropriate private providers in October 2014, less than a month has lapsed since those requests.  Neither negative responses from the private providers nor additional private treatment records have been added to the record.  An appropriate time should be allowed for the providers to respond and all responses should be associated with the electronic record, to include any private treatment records obtained regarding the cervical spine.  VA is required to make at least two requests to any custodian of private records in an effort to obtain such records, unless it is made evident by the first request that a second request would be futile in obtaining such records.  38 C.F.R. § 3.159(c)(1) (2014). 

Earlier Effective Date for Grant of Service Connection for Left Shoulder Tendonitis

In the June 2012 substantive appeal, VA Form 9, the Veteran indicated a request to have a Board hearing at a local VA office (Travel Board hearing).  A Travel Board hearing at the Veteran's local RO has not yet been scheduled.  As such, the Board finds that a Travel Board hearing must be scheduled to address the appeal of an effective date prior to August 19, 2008 for the award of service connection for left shoulder tendonitis, and the Veteran notified of the time and place of the hearing.  Because Travel Board hearings are scheduled by the RO, the Board is remanding the appeal for that purpose.  See 38 C.F.R. § 20.704(a) (2014).  Under applicable regulation, a hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2014).

Accordingly, the issues of an increased rating for cervical spine degenerative disc disease and an earlier effective date for the award of service connection for left shoulder tendonitis are REMANDED for the following action:

1. Any documents regarding treatment for the cervical spine received by VA pursuant to the October 2014 requests for private treatment records should be associated with the record.  At least two requests for the private records should be made, unless it is made evident by the first request that a second request would be futile in obtaining such records.  Any negative responses should be properly documented in the record.  Notify the Veteran, in accordance with 38 C.F.R. § 3.159(e), if the private treatment records are unavailable.

2. After completion of the above and any additional development deemed necessary, the claim of an increased rating for service-connected cervical spine degenerative disc disease should be readjudicated in light of all the evidence of record.  If the benefit is not granted, the Veteran and representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

3. Schedule the Veteran for a Travel Board hearing to be held at the Winston-Salem RO regarding the appeal of an effective date prior to August 19, 2008 for the award of service connection for left shoulder tendonitis.  Send notice of the scheduled hearing to the Veteran and her representative, a copy of which should be associated with the claims file.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the issue of an effective date prior to August 19, 2008 for the award of service connection for left shoulder tendonitis should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


